Citation Nr: 0214463	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  93-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for psychogenic pain disorder.

[The issue of entitlement to an evaluation in excess of 20 
percent for the residuals of a right knee meniscus injury 
disability will be addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1986 to 
January 1988.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the Department of Veterans (VA) Affairs 
Regional Office (RO) in St. Petersburg, Florida that granted 
service connection for the appellant's psychogenic pain 
disorder and assigned a 10 percent evaluation.  

The RO subsequently increased the appellant's disability 
evaluation for the psychogenic pain disorder from 10 to 30 
percent; however, it was presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the claim was 
certified to the Board for appellate review.  The increased 
psychogenic pain disorder rating was effective as of the date 
of receipt of the original claim and that effectively allowed 
the Board to consider entire time period in question, from 
the original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board denied the appellant's claim of entitlement to an 
initial rating in excess of 30 percent for his psychiatric 
disability, upholding the RO in a decision issued in February 
2002.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In July 2002, a Joint Motion for Remand 
and to Stay Further Proceedings was submitted to the Court.  
An Order of the Court, dated in July 2002, granted the Joint 
Motion for Remand and vacated the Board's decision.  The 
issue on appeal was remanded pursuant to the provisions of 
38 U.S.C.A. § 7252(a).  

The January 2000 Statement of the Case indicates that the 
appellant's service-connected psychiatric disability has been 
evaluated under 38 C.F.R. § 4.130 and 38 C.F.R. § 4.132, both 
of which contemplate mental disorders.  The Board notes that 
the rating criteria that currently apply to mental disorders 
under 38 C.F.R. § 4.130 were amended effective in November 
1996; prior to November 7, 1996, mental disorders had been 
evaluated under the provisions of 38 C.F.R. § 4.132.  

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, since the date of 
the claim is September 6, 1995, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected 
psychiatric disability, beginning in November 1996.  The 
appellant must be afforded review of the applicable rating 
for his psychiatric disability for all applicable periods, 
under both the old and new criteria.

By a separate decision, the Board will address the issue of 
entitlement to an evaluation in excess of 20 percent for the 
appellant's right knee disability.  The Board is undertaking 
the additional development concerning that claim pursuant to 
authority recently granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the necessary development concerning that claim is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  And after 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing the 
right knee issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  The appellant's psychiatric disability is manifested by 
frustration, anger, a somewhat flattened affect and a 
somewhat depressed mood; he has a past history of alcohol and 
drug abuse and has not received any treatment or medication 
for his psychogenic pain disorder.  

3.  The appellant's current psychiatric diagnosis is 
psychogenic pain disorder; his GAF score on VA examination in 
April 1999 was 60.

4.  The appellant's psychiatric disability is productive of 
definite, but not considerable, impairment of social and 
industrial adaptability.

5.  The appellant's psychiatric disability is productive of 
an impairment of social and industrial adaptability 
characterized by occasional decrease in work efficiency, but 
not characterized by reduced reliability and productivity.

6.  An exceptional disability picture has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
psychiatric disability (psychogenic pain disorder) under both 
the regulations in effect before November 7, 1996, and the 
regulations in effect after that date, have not been met on 
either a schedular or an extraschedular basis.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Codes 9402 (1996) and 9422 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for an 
increased evaluation in excess of the currently assigned 
(initial) 30 percent for his psychiatric disability.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the report of the VA social and 
industrial survey conducted in June 1996, in the report of 
the VA evaluation conducted in April 1999, and in the reports 
of VA outpatient treatment rendered between 1995 and 1999.

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment.  
VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for the appellant's psychogenic pain 
disorder under both the old criteria and the revised 
regulatory criteria, and the appellant has received notice of 
the old and new criteria, as evidenced by the Statement of 
the Case issued in January 2000.  The Board will resolve the 
claim under the criteria that is to the advantage of the 
appellant as per the holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

The Board has reviewed all the evidence of record.  The 
service medical records are silent for complaint, treatment, 
or diagnosis of a psychiatric disorder.  In October 1989, the 
appellant was referred to a VA mental health clinic by his 
vocational rehabilitation counselor.  He had no previous 
history of psychiatric care.  It was noted that his in-
service knee injury, in addition to a reported beating after 
service by a police officer and financial problems, was 
causing the appellant to have sleep problems, irritability, 
and difficulty concentrating.  His affect was depressed but 
he demonstrated no undue anxiety or signs of psychosis.  His 
judgment was not impaired.  A clinical assessment of 
adjustment disorder was rendered.

During a September 1995 VA orthopedic examination of the 
appellant's knee, the examiner noted that "there is a 
tremendous psychogenic overlay here."  In June 1996, the 
appellant underwent a VA social and industrial survey.  It 
was noted that he had been married since 1987, that he had 
had a relationship with his wife for 23 years, that he lived 
with his wife and four children and that he was currently not 
working.  The appellant reported that he had frustration and 
anger because of his current medical condition.  He also 
reported that he had worked for the Postal Service for 
several months in 1995.  He denied having any problems with 
his Post Office supervisors or his peers and said that he was 
able to carry out the tasks of his job without difficulty.  
The appellant stated that his termination from that job was 
not related to job performance or to his ability to complete 
the tasks necessary for the job.  The social worker 
recommended rehabilitative training in a position that was 
not as physically demanding as his prior experience in 
construction.  There was no mention of any industrial 
impairment because of mental health problems or attitude 
problems.

Review of VA outpatient treatment records dated between 1995 
and 1999 reveals no complaints of, diagnosis of, or treatment 
for, any psychiatric symptoms or conditions.  The appellant 
received treatment for a variety of complaints including low 
back, knee, hip, left shoulder, sinus, headaches and 
hypertension; however, he was never noted to behave 
inappropriately or to exhibit symptoms of a psychiatric 
disorder.  There is no evidence that he was ever prescribed 
any medication for a psychiatric disorder during this period.

The appellant underwent a VA mental disorders examination in 
April 1999; he reported that in 1995 he had discontinued the 
drug and alcohol abuse that he had begun in service while 
rehabilitating his knee.  He also reported discovering God in 
1995.  The examiner noted that the appellant had been 
employed as a truck driver for the previous three years and 
that he had had four children with his wife, with whom he had 
a 26-year relationship, as well as one child from another 
relationship.  The appellant stated that he attended church 
regularly and that he also engaged in some street ministry.  
He complained of pain due to his service-connected 
disabilities, including his right knee disability.  He also 
reported feeling depressed and angry because he could not be 
a total father to his family.  The examiner noted that the 
appellant had appeared for the examination on time, and very 
good dress and hygiene were observed.  On mental status 
examination, the appellant was oriented in three spheres and 
his motor and speech activity was within normal limits.  His 
affect was somewhat flat, but he exhibited traces of humor.  
The examiner described the appellant's memory as good and his 
concentration as fair.  There was no evidence of 
hallucinations or delusions or of homicidal or suicidal 
ideation.  The appellant's judgment and insight were 
described as poor and his mood was somewhat depressed, but 
the examiner again noted that the appellant was able to 
display some humor.  

The appellant was administered the Minnesota Multiphasic 
Personality Inventory (MMPI); the results showed high scores 
in the areas of physical complaints, conversion hysteria, and 
the depressive scale.  The examiner noted that individuals 
with the same profile were often angry and hostile and 
directed these emotions towards family members.  The 
appellant stated that one of his daughters had reported to 
authorities that he was physically abusing her.  
Suspiciousness, defiance, and an uncooperative attitude were 
also supposed to characteristic of persons with a profile 
similar to that of the appellant.  Social relationships tend 
to be superficial and immature in individuals with the 
appellant's profile.  The examiner noted that the appellant 
felt that the majority of his problems and his 
dissatisfaction with life were all a direct result of his 
service-connected knee and head injury residuals.  The 
examiner stated that the appellant "tends to focus on these 
and on the daily pain which he states they cause."

The examiner rendered an Axis I diagnosis of pain disorder 
associated with both psychological factors and a general 
medical condition.  The examiner stated that despite this the 
appellant was employed and had remained drug and alcohol free 
for four years and was active with his church.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  

According to the rating criteria in effect prior to the 
November 1996 regulation changes, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  

A 70 percent evaluation requires severe impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  Johnson v. Brown, 7 Vet. App. 
95 (1994), held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132 are each an independent basis for granting 
a 100 percent rating.  Therefore, if the disorder results in 
either (1) ". . . virtual isolation in the community," (2) 
"[t]otally incapacitating psychoneurotic symptoms . . .," 
or (3) "[demonstrable inability] to obtain or retain 
employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders.

The November 1996 regulations state that, under the General 
Rating Formula for Mental Disorders, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The appellant has been assigned a 30 percent evaluation for 
his psychiatric disability.  This rating became effective in 
September 1995.  Under the provisions then in effect, this 
contemplates definite impairment in social and industrial 
adaptability.  38 C.F.R. Part 4, Diagnostic Code 9402 (1996).

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) describes a 41 to 50 rating 
as involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  A 31 to 40 
rating is described as involving some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood.  The example given was that of a depressed man who 
avoided friends, neglected family and was unable to work.  
The appellant's GAF score in April 1999 was 60.

The Board will first analyze the appellant's claim under the 
old rating criteria that was in effect prior to the November 
1996 regulation changes.  It is clear from the evidence of 
record that the appellant's insight and judgment are 
considered poor and that no thought disorders or impairment 
of memory or concentration have been noted.  He has never 
been noted to be other than alert and oriented.  There is no 
evidence of record that reflects any suicidal ideation or 
other severe symptoms of any organic brain disease, psychosis 
or thought disorder related to the appellant's psychogenic 
pain disorder.  While individuals with the appellant's MMPI 
profile are said to often exhibit suspiciousness, defiance, 
an uncooperative attitude and to have social relationships 
that tend to be superficial and immature, there is no 
clinical evidence of record to indicate that this particular 
appellant has ever demonstrated these traits.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 30 percent for the 
appellant's psychiatric disability under these criteria.  The 
evidence of record reflects that the appellant suffers from 
frustration, anger and a somewhat depressed mood.  The record 
does not reflect any recent complaints of sleep disturbances 
or that the appellant has isolated himself from the community 
at large.  The evidence of record demonstrated that the 
appellant's PTSD is moderate as reflected by the assignment 
of a Global Assessment of Functioning score of 60 in 1999.  
The Court has stated, with respect to the GAF scale: "[a] 55-
60 rating indicates "moderate difficulty in social, 
occupational, or school functioning." See Carpenter v. Brown, 
8 Vet. App. 240 (1995).

Even assuming that the appellant's psychiatric disability, 
with its features of feelings of anger, frustration, 
irritation and depression may adversely affect social 
adaptability to some extent, nevertheless, it does not more 
than definitely affect industrial adaptability.  In pertinent 
part, the provisions of 38 C.F.R. § 4.129 state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
anger, frustration, irritation and depression have been shown 
to interfere with his level of ability to maintain effective 
and wholesome relationships, as well as to decrease his 
initiative, flexibility, efficiency and reliability levels, 
such interference is no more than definite as demonstrated by 
the clinical objective findings of record.  See 38 C.F.R. 
§§ 4.129, 4.130, 4.132; Massey v. Brown, 7 Vet. App. 204 
(1994).  The appellant has not required any hospitalizations 
or medication related to his psychiatric symptomatology.  He 
has remained clean and sober for several years.  He is able 
to be independent in his activities of daily living, to work 
as a truck driver, to go to church, to participate in street 
ministry and to get to clinic appointments on a regular 
basis.  The findings set forth above most closely approximate 
those necessary for the 30 percent evaluation, and that 
rating would therefore be continued under the old rating 
criteria.  See 38 C.F.R. § 4.7 (1996).  The findings needed 
for the next higher evaluation are not currently 
demonstrated.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, 
and as applied to disease, not severe or dangerous."  
"Definite" impairment was construed to mean "distinct, 
unambiguous, and moderately large in degree."  
"Considerable" was defined as "rather large in extent or 
degree."  Id.

Turning to consideration of the appellant's anger, 
frustration, irritation and depression under the most recent 
criteria, the Board concludes that there is simply not enough 
evidence to support an evaluation in excess of 30 percent for 
the appellant's psychiatric disability.  The evidence of 
record does not establish that the appellant demonstrates 
such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  While the appellant 
has evidenced a somewhat flattened affect, some disturbances 
of motivation and mood and some difficulty in establishing 
and maintaining effective work and social relationships, the 
evidence of record shows that the appellant has, by his own 
account, maintained a 26-year relationship with his wife, 
participated in the parenting of his children, worked as a 
truck driver for four years, attended church, engaged in 
street ministry, remained clean and sober and regularly 
appeared for treatment without any serious complaints.  There 
is evidence of record that shows that some of the appellant's 
work problems have been attributed to the effects of past 
legal problems and to substance abuse issues.  On the other 
hand, the appellant reported that he had no problems with 
work relationships on his job with the post office in 1995.  
The evidence of record also does not demonstrate that the 
appellant suffers from such symptoms as suspiciousness, panic 
attacks (weekly or less often) or mild memory loss (such as 
forgetting names, directions, and recent events).  The 
evidence of record does demonstrate that the appellant 
suffers from such symptoms as a somewhat depressed mood and a 
somewhat flattened affect while retaining a capacity for 
humor, frustration and anger and that he does demonstrate 
reduced reliability and productivity due to some disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  
Therefore a 30 percent evaluation, but not more, would be 
warranted under the new rating criteria. 

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his psychogenic pain disorder 
due to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The April 1999 VA psychiatric 
examination report indicates a GAF value that shows moderate 
symptoms and moderately severe difficulty in social and 
occupational functioning due to a somewhat depressed mood, 
frustration and anger.  These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to his psychiatric disability since they 
consider the his overall industrial impairment due to his 
psychiatric illness.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected psychiatric disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a psychiatric disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization or 
medication or treatment of his psychogenic pain disorder.  
The appellant has not offered any objective evidence of any 
symptoms due to the psychogenic pain disorder that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that the 
assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings set forth above most closely approximate those 
necessary for the 30 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 30 percent for the appellant's psychiatric disability 
under the schedular criteria, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (2001).

The appellant was dissatisfied with his initial rating.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, 12 
Vet. App. at 126.  In this case, the current 30 percent 
evaluation was made effective as of the date the medical 
evidence first indicated that the appellant had a psychogenic 
pain disorder, September 6, 1995.  See 38 C.F.R. § 3.400.  
The Board has reviewed all the evidence dating from that time 
and has determined that at no time from 1995 to the present 
has the evidence supported a rating in excess of 30 percent 
for the appellant's psychogenic pain disorder.  Id.; 
Fenderson, 12 Vet. App. at 119.  The Board finds that the 
appellant's level of disability attributable to the 
psychogenic pain disorder has remained substantially static 
throughout this claim, and thus staged ratings, as 
contemplated under a Fenderson analysis, are not warranted.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  After review of the claims file, 
the Board finds that there has been substantial compliance 
with the notice and assistance provisions of the VCAA and its 
implementing regulations, published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The rating decisions and 
the Statement of the Case (SOC) notified the appellant and 
his attorney of the evidence necessary to substantiate the 
claim, the evidence that had been received, and the evidence 
to be provided by the claimant.  Furthermore, the RO sent the 
appellant a VCAA notification letter in April 2001.  In 
October 2002, the appellant's attorney submitted a written 
statement in which he declared that he had no further 
argument or evidence to submit.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for an 
increased initial psychiatric disability rating.  All 
relevant Federal records have been obtained, including VA 
records.  The appellant was afforded a VA medical 
examination.  Neither the appellant nor his attorney has 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  Veterans Claims Assistance Act of 2000, 
Pub L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.103 
(2000); final rule published at 66 Fed. Reg. 45620 (August 
29, 2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.




	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to an initial rating in excess of 30 
percent for psychogenic pain disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

